BAILEY, Judge,
dissenting,
I respectfully dissent. I agree with the majority opinion in City of Fort Wayne v. Certain Northeast Annexation Area Land*532owners, 564 N.E.2d 297 (Ind.Ct.App.1990), trans. denied, (Garrard, J., dissenting), which held that multiple owners of a single parcel are to be counted as only one owner, whereas a single owner of multiple parcels counts as an owner for each parcel. Id. at 298. Accordingly, because the remonstrating landowners no longer own a majority of parcels in the annexed territory, I would affirm the trial court’s dismissal of the remonstrance.